Citation Nr: 1734623	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 2002 to August 2002, March 2003 to October 2003, and June 2004 to May 2005.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded this case in November of 2016 in order for the agency of original jurisdiction (AOJ) to complete additional development and the case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination March 2017; but, the examination report was not adequate for the Board to reach a determination on this lower back disability claim.

The Veteran supplied a written statement about the subjective symptoms he currently experiences, to include spasms, stiffness, swelling, knots, and pain with multiple movements.  His reports of his observable symptoms are competent and credible.  In the same statement, the Veteran supplied his contention for the causes of these symptoms, to include motor vehicle incidents and carrying heavy loads for extended periods while on active duty in the Marines.  

The VA provider did not offer an adequate response for the etiological questions posed by the Board in the November 2016 remand directives.  There was not substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner did not address the Veteran's contentions, including his reports of back pain.  The examiner was directed to accept as credible his contentions regarding symptoms as a result of combat because he is the recipient of a Combat Action Ribbon.  Additionally, the examiner diagnosed "chronic back pain," but did not state whether the pain was the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In general, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

However, there is an exception to this rule for Persian Gulf Veterans who served in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317.  In Joyner v. McDonald, the Federal Circuit held that "the plain language of [38 U.S.C.] § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  The regulation implementing § 1117, 38 C.F.R. § 3.317, likewise states that 'muscle pain' or 'joint pain' 'may be manifestations of undiagnosed illness.'"  766 F.3d 1393, 1395 (Fed. Cir. 2014) (quoting 38 C.F.R. § 3.317(b)(4), (5)).  The Veteran in this case is a Persian Gulf Veteran due to his service in Iraq.  Therefore, an opinion regarding whether the Veteran's back disability is related to an undiagnosed illness or medically unexplained chronic multisymptom illness, as directed by the Board's November 2016 remand.  

Lastly, the March 2017 report mentioned the Veteran's account of in-service incurrence, but did not provide a rationale for discounting the history supplied by the Veteran.

A remand of this claim is necessary to acquire a thorough and well-reasoned medical opinion about the lower back disability the Veteran presently has.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional medical opinion from an appropriate clinician for the Veteran's lower back disability.  If the clinician concludes that another in-person examination is required, such should be provided.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If the claims file (or an examination of the Veteran) supports a diagnosis, other than "chronic back pain," the clinician (or examiner) should provide that diagnosis.

b. The clinician should comment on whether the Veteran displays any lower back symptoms without an identifiable diagnosis.  In that case, for symptoms without a diagnosable origin, the clinician should comment on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's lower back symptom(s) are related to an undiagnosed illness or related to a medically unexplained chronic multi-symptom illness.  A separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results should be made relating to those complaints that cannot be attributed to a known clinical diagnosis. 

c. The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back disorder (chronic back pain) had its onset during service or was caused by an in-service injury. 

d. The clinician must provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the clinician must state this and provide a rationale for such.  The clinician must comment if there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms, including those described by the Veteran.  The examiner is advised that the Veteran is competent to report symptoms and treatment.   If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

2.  Review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




